Citation Nr: 1815464	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-07 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction (ED), mild cataracts, and diabetic retinopathy.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge (VLJ) in regards to this matter, but he withdrew his hearing request in a November 2015 correspondence.  As such, this matter is properly before the undersigned.


FINDINGS OF FACT

1.  The Veteran's diabetes requires medication and restricted diet, but not regulation of activities.

2.  The Veteran's bilateral hearing loss has manifested by no more than Level I hearing acuity in the left ear and Level I hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.85, Diagnostic Code 6100 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

a.  Diabetes Mellitus

The Veteran's service-connected diabetes mellitus has been rated at 20 percent by the RO under the provisions of Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 percent rating is warranted where the diabetes requires insulin and a restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

In this case, the evidence reflects that the Veteran's diabetes mellitus requires routine insulin and a restricted diet.  The dispositive question is therefore whether it also requires regulation of activities.  For the following reasons, the Board finds that it does not.

The Veteran's post-service medical records indicate ongoing treatment of diabetes mellitus and note improvement with a controlled diet and medication.  The record does not, however, address physician-ordered regulation or restriction of activities due to his diabetes.

The Veteran underwent an October 2015 VA examination, during which the examiner noted a 1979 diagnosis of diabetes mellitus type II, as well as diagnoses of diabetic peripheral neuropathy (2009), diabetic cataracts (2014), and diabetes type II with dyslipidemia (2005).  The Veteran was noted to be managed by a restricted diet, prescribed oral hypoglycemic agents, and prescribed insulin injections more than once per day.  However, the Veteran did not require a regulation of activities as part of medical management of his condition.

In a December 2016 VA diabetes mellitus examination, the Veteran reported treating his diabetes mellitus with a restricted diet and more than one insulin injection per day.  

However, the examiner noted that the Veteran's condition does not require a regulation of activities.  

The Veteran reported visiting his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times per month.  He had not been hospitalized for either condition in the past 12 months.  The Veteran had not experienced progressive unintentional weight loss or loss of strength due to his diabetes mellitus.  The examiner also noted the Veteran to have diabetic nephropathy, diabetic retinopathy, and erectile dysfunction associated with his condition.

While the Veteran may believe he is entitled to an increased evaluation for diabetes mellitus, the record does not support a 40 percent evaluation.  The Veteran is competent to provide testimony to establish the occurrence of medical symptoms, but he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  There is no evidence in medical records indicating that a doctor prescribed restricted activities due to his diabetes mellitus.  Self-limitation of activities is not the same as doctor-ordered regulation.  As such, the Board considers the medical evidence of record both credible and highly probative in determining the severity of the Veteran's diabetes and how those treatments apply to the rating schedule.

This finding does not suggest the Veteran does not have problems with this condition (and he is encouraged to regularly monitor this problem, as he has done in the past), the only question is the degree.  In this regard, a 20% evaluation will, by definition, cause the Veteran many problems, very generally indicating a 20% decrease in the Veteran's overall ability to work. 

Regard the erectile dysfunction (ED), mild cataracts, and diabetic retinopathy, the Board has considered whether evaluating these problems separately would provide the Veteran more compensation.  However, reviewing these problems individually would only allow for non-compensable evaluations for each of the problems at this time, or for the same evaluations the Veteran already has (the Veteran is receiving compensation for the problems with his extremities and ED already).  In this regard, the Veteran is already receiving individual unemployability (TDIU) due to his service connected problems at this time. 

The Board finds that the probative weight of the competent evidence of record weighs against an evaluation in excess of 20 percent for the Veteran's diabetes.  It is noted that separate symptomatology of the diabetes, including peripheral neuropathy, are separately rated and discussed.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus must be denied.

b.  Hearing Loss

Disability ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule contains eleven auditory acuity levels, designated from Level I through Level XI.  38 C.F.R. § 4.85(h), Tables VI, VIA.  The results of the puretone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.

The rating criteria provides for rating exceptional patterns of hearing impairment when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, each ear is evaluated separately, and the Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIA, whichever results in the higher numeral.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the assigned numeral is elevated to the next higher Roman numeral.  Id.  

The Veteran most recently underwent a VA audiology examination with regard to his hearing loss claim in February 2012.  

On the authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
35
LEFT
15
30
35
35
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 in the left ear.  Applying these results to Table VI of the Rating Schedule reveals numeric designations of Level I for the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Applying these findings to Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.  Id.  

Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral hearing loss is appropriate, and entitlement to a compensable rating for bilateral hearing loss is not warranted at any time during the appeal period.  See Fenderson, 12 Vet. App. at 127.

Since this examination, the Veteran has not specifically alleged that his hearing condition has worsened, only that his current condition warrants a higher disability evaluation.  The duty to conduct a contemporaneous examination is triggered only when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  As such, the Board finds that a new examination is unwarranted at this time, as there is no lay or medical evidence of record indicating the Veteran's hearing loss has worsened since his most recent VA examination.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning the Veteran's bilateral hearing loss a compensable rating, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 54.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction, mild cataracts, and diabetic retinopathy, is denied.

An initial compensable rating for bilateral hearing loss is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


